DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
 The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 13/257,811, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-30 lack support in the earlier filed application for the following reasons:

Regarding claims 1-10 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of 
	This is because while the drawings and specification of the prior filed application describe numerous configurations of columns and rows there is no description of the specific arrangement of rows, channels, and columns that are configured in the claimed manner.  

Regarding claims 11-20 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of channels” and “wherein each of the plurality of channels is connected to an area formed in the bottom plate”.
	While the drawing and specification of the prior filed application describe numerous configurations of columns and rows there is no description of the specific arrangement of rows, channels, and columns that are configured or described as sliding to form devices having the claimed configuration.

Regarding claims 21-30 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with one of the plurality of channels.”

	Additionally it is noted that the prior filed application mentions that materials such as “black ink” may be provided in areas of the device there is no description of the specific use and movement of ink as claimed, i.e. “positioning ink in an area in a row adjacent to the plurality of channels” and “determining the quantity of the analyte present in the sample by detecting the longitudinal position of ink contained in the plurality of channels”.

Thus the effective filing date of at least one claim in the application appears to be 05/25/2016.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 121 as follows:


Regarding claims 1-10 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of channels; and wherein the areas in the top plate and the areas in the bottom plate extend at a 45 degree angle relative to the axis of a row.” 


Regarding claims 11-20 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of channels” and “wherein each of the plurality of channels is connected to an area formed in the bottom plate”.
	While the drawing and specification of the prior filed application describe numerous configurations of columns and rows there is no description of the specific arrangement of rows, channels, and columns that are configured or described as sliding to form devices having the claimed configuration.

Regarding claims 21-30 the prior filed application, including the figures, does not disclose a device assembled such that “areas of the top plate communicate the areas of the bottom plate so as to form a plurality of rows” wherein the plates are configured to slide relative to one another “in order to form a plurality of columns, with each of the plurality of columns in communication with one of the plurality of channels.”
	This is because while the drawing and specification describe numerous configurations of columns and rows there is no description of the specific arrangement of rows, channels, and columns that are configured in the claimed manner.  


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/257,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US 2014/0106346).

Regarding claim 1 Qin et al. discloses an apparatus for determining the quantity of an analyte present in a sample, the apparatus comprising: a top plate comprising a plurality of areas arranged to form a plurality of rows extending parallel to one another; and a bottom plate comprising a plurality of areas arranged to form a plurality of rows extending parallel to one another, and a plurality of channels extending perpendicularly to the plurality of rows of the bottom plate; wherein the top plate and the bottom plate are assembled together so that the top plate is on top of the bottom plate and the areas of the top plate communicate with the areas of the bottom plate so as to form a plurality of rows; wherein at least one of the top plate and the bottom plate is configured to slide relative to the other of the top plate and the bottom plate in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of channels; and wherein the areas in the top plate and the areas in the bottom plate extend at a 45 degree angle relative to the axis of a row. (See Qin Figs 4-8, 10-12, Claim 1, and Claim 4 wherein identical language is utilized except the term recess is utilized instead of areas and it is noted that recess are areas.)

Regarding claim 2 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is transparent. (See Qin [0055] and Claim 2)



Regarding claim 4 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein each of the plurality of channels is connected to an area formed in the bottom plate. (See Qin Claim 5)

Regarding claim 5 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is preloaded with one or more capture agents which absorb, adsorb or react with the analyte present in the sample. (See Qin Claim 5 wherein top plate is loaded, i.e. preloaded, with a protein specific antibody, i.e. a capture agent, to absorb, adsorb, or react with an analyte in the sample)

Regarding claim 6 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is preloaded with at least two different capture agents in separate areas. (See Qin Claim 9 and [0063] wherein the top plate is preloaded with at least two different capture agents, i.e. protein-specific antibodies, in separate areas.)

Regarding claim 7 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the capture agent is a nucleic acid, a peptide, a protein, an antibody, an aptamer, a bead, a particle or a cell. (See Qin Claim 6 wherein the capture agent, i.e. protein-specific antibody, is an antibody)



Regarding claim 9 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate and the bottom plate are made from a material selected from the group consisting of glass, silicon, plastics, ceramics and metal oxide. (See Qin Claim 28 wherein the top and bottom plate may be formed from these materials)

Regarding claim 10 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the analyte is a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, an allergen, a drug or its metabolites, a toxin, or an environmental pollutant. (See Qin Claim 37 wherein the analyte is at least one of a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, i.e. bacteria)

Regarding claim 11 Qin et al. discloses an apparatus for determining the quantity of an analyte present in a sample, the apparatus comprising: a top plate comprising a plurality of areas arranged to form a plurality of rows extending parallel to one another; and a bottom plate comprising a plurality of areas arranged to form a plurality of rows extending parallel to one another, and a plurality of channels extending perpendicularly to the plurality of rows of the bottom plate; wherein the top plate and the bottom plate are assembled together so that the top plate is on top of the bottom plate and the areas of the top plate communicate with the areas of the bottom plate so as to form a plurality of rows; wherein at least one of the top plate and the bottom plate is configured to slide relative to the other of the top plate and the bottom plate in order to form a plurality of columns, with each of the plurality of columns in communication with each of the plurality of channels; and wherein each of the plurality of channels is 

Regarding claim 12 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is transparent. (See Qin [0055] and Claim 2)

Regarding claim 13 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein at least one of the plurality of rows formed in the top plate comprises an inlet and an outlet. (See Qin [0056] and Claim 3)

Regarding claim 14 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the areas in the top plate and the areas in the bottom plate extend at a 45 degree angle relative to the axis of a row. (See Qin [0056] and Claim 4)

Regarding claim 15 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is preloaded with one or more capture agents which absorb, adsorb or react with the analyte present in the sample. (See Qin Claim 5 and Claim 43 wherein top plate is loaded, i.e. preloaded, with a protein specific antibody, i.e. a capture agent, to absorb, adsorb, or react with an analyte in the sample.)

Regarding claim 16 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate is preloaded with at least two different capture agents in separate areas. (See Qin 

Regarding claim 17 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the capture agent is a nucleic acid, a peptide, a protein, an antibody, an aptamer, a bead, a particle or a cell. (See Qin Claim 6 wherein the capture agent is an antibody)

Regarding claim 18 Qin et al. discloses all the claim limitations as set forth above as well as the device further comprising ink positioned in an area in a row adjacent to the plurality of channels. (See Qin Claim 12 wherein ink is so positioned)

Regarding claim 19 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the top plate and the bottom plate are made from a material selected from the group consisting of glass, silicon, plastics, ceramics and metal oxide. (See Qin Claim 28 wherein the top and bottom plate may be formed from these materials)

Regarding claim 20 Qin et al. discloses all the claim limitations as set forth above as well as the device wherein the analyte is a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, an allergen, a drug or its metabolites, a toxin, or an environmental pollutant. (See Qin Claim 37 wherein the analyte is at least one of a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, i.e. bacteria)

Regarding claim 21 Qin et al. discloses a method for determining the quantity of an analyte present in a sample, the method comprising: providing an apparatus comprising: a top plate comprising a plurality of areas arranged to form a plurality of rows extending parallel to one another; and a bottom 

Regarding claim 22 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the top plate is transparent. (See Qin  [0055] and Claim 15)

Regarding claim 23 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein at least one of the plurality of rows formed in the top plate comprises an inlet and an outlet. (See Qin Figs. 4-8, [0056] Claim 16)

Regarding claim 24 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the areas in the top plate and the areas in the bottom plate extend at a 45 degree angle relative to the axis of a row. (See Qin [0056] and Claim 17)

Regarding claim 25 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein each of the plurality of channels is connected to an area formed in the bottom plate. (See Qin Figs. 4-8 and Claim 18)

Regarding claim 26 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the top plate is preloaded with one or more capture agents which absorb, adsorb or react with the analyte present in the sample. (See Qin Claim 19 and [0063] wherein the top plate is preloaded with at least two different capture agents, i.e. protein-specific antibodies, in separate areas.)

Regarding claim 27 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the top plate is preloaded with at least two different capture agents in separate areas. (See Qin Claim 19 and [0063] wherein the top plate is preloaded with at least two different capture agents, i.e. protein-specific antibodies, in separate areas.)

Regarding claim 28 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the capture agent is a nucleic acid, a peptide, a protein, an antibody, an aptamer, a bead, a particle or a cell. (See Qin Claim 19 wherein the capture agent is an antibody.)

 wherein the top plate and the bottom plate are made from a material selected from the group consisting of glass, silicon, plastics, ceramics and metal oxide.  (See Qin Claim 30 wherein the top and bottom plate may be formed from these materials)

Regarding claim 30 Qin et al. discloses all the claim limitations as set forth above as well as the method wherein the analyte is a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, an allergen, a drug or its metabolites, a toxin, or an environmental pollutant. (See Qin Claim 39 wherein the analyte is at least a nucleic acid, a peptide, a protein, an antibody, a cell, an organism, i.e. bacteria)

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.

Applicant argues that “Under 37 CFR § 1.198, “When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.”
As described below, the issue of whether the claims are supported by the parent specification under 35 U.S.C. § 112, first paragraph (pre-AIA ) or 35 U.S.C. § 112(a) has already been adjudicated by the Patent Trial and Appeal Board in its Decision of May 13th, 2020, and the alleged lack of entitlement of the instant application to the priority claim to the parent application is contrary to this Decision.
In its Decision on Appeal, the Board stated that the prior rejection of the claims under 35 U.S.C. § 112, first paragraph was reversed for the reasons provided in the Appeal Brief, which was filed November st 2018. The remainder of the Opinion in the Decision on Appeal was added for emphasis. Therefore, we refer to the Appeal Brief for the reasons provided for the reversal by the Board and compare this to the pending Office Action to identify whether the reopening of prosecution after the Decision by the PTAB was for consideration of matters not already adjudicated.
In the pending Office Action, the specific claim features identified as allegedly lacking support in the parent application are identical to those addressed in the Appeal Brief (see Office Action at p. 4-6).
Second, we look to whether the remarks provided in support for these identical claim features in the Appeal Brief (and used as the basis for the Board’s determination that the claims are supported by the instant application) are relevant to support for claims 1-30 based on the parent specification. The remarks in the Appeal Brief describe support in the specification and drawings for each of the claim features (see p. 6-18 of the Appeal Brief) at issue in the present Office Action based on exemplary portions of the specification and figures of the instant application. Each of these portions of the specification and drawings relied on for support in the Appeal Brief and cited as reasoning for support by the Board are also present in the parent application. Therefore, the same reasons cited by the Board in its Decision as the basis for support for claims 1-30 in the parent application (reasons provided in the Appeal Brief) are also dispositive that claims 1-30 are supported under 35 U.S.C. § 112 by the parent application.
In summary, the only significant difference between the 35 U.S.C. § 112 rejection at issue during the Appeal and that in the pending Office Action is that the alleged lack of support for the claims is based on the instant application in the Appeal and the parent application in the pending Office Action. However, the arguments contained in the Appeal Brief and relied on by the Board were based on support provided by portions of the specification and figures of the instant application that are each also present in the parent application. Therefore, the Board’s reversal “for the reasons the Appellant provides in the Appeal 
In conclusion, the reopening of examination after Reversal by the Board is improper at least because it relies on matters that have already been adjudicated (37 CFR § 1.198). Further, the rejection in the pending Office Action relies on the alleged lack of support for the pending claims under 35 U.S.C. § 112 that is contrary to the ruling of the Board. Applicant respectfully requests withdrawal of the priority claim determination made in the Office Action and subsequent withdrawal of the rejection under 35 U.S.C. § 102.”

The examiner acknowledges that the board did in fact reverse the examiner’s rejections of claims 1-30 under 35 U.S.C. § 112 1st paragraph in the decision rendered 5/13/2020.  The board however did not adjudicate on whether the claims deserve to be afforded priority to the parent application and whether a rejection over the art of Qin et al. is proper. 
	The board correctly noted that the present claims 1-30 are originally filed in the present application and thus satisfy the written description requirement and that the previously maintained rejection was improper. Applicant points to no part of the board’s decision of 5/13/2020 where the board affirmed that the present application should be afforded priority to the parent application and that a 102 rejection over Qin et al. should be reversed.    Thus the board has not adjudicated the issues presently set forth and the determination of lack of priority and 102 rejection stands.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.